Citation Nr: 0738116	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right calcaneus. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a fracture of the right 
calcaneus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his father and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 4, 2000 to February 22, 2000.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma 
which denied the veteran's claims of entitlement to service 
connection for fracture residuals of the right calcaneus and 
degenerative disc disease of the lumbar spine.  The veteran 
filed a notice of disagreement in regards to the August 2004 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claims and confirmed the RO's findings in a February 2005 
statement of the case (SOC).  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
April 2005.

The veteran presented personal testimony before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing which was 
conducted at the Muskogee RO in May 2006.  The transcript of 
the hearing is associated with the veteran's claims folder.  At 
that time the veteran submitted evidence directly to the Board, 
along with a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2007).

This case was remanded by the Board in September 2006 for 
additional evidentiary development.  This was accomplished, and 
in a June 2007 supplemental statement of the case, the VA 
continued to deny the veteran's claims.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.




FINDINGS OF FACT

1.  A fracture of the right calcaneus pre-existed the veteran's 
period of active service.  

2.  The competent medical evidence of record indicates that 
there was no worsening of the veteran's fracture of the right 
calcaneus beyond its natural progression during active service.  

3.  The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's military 
service and his currently diagnosed low back disability.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of soundness 
upon entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304 (2007); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).

2.  The veteran's fracture of the right calcaneus was not 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of a 
fracture of the right calcaneus and a lumbar spine disorder.  
Essentially, he contends that his current right heel and low 
back conditions are a result of an injury during basic 
training.  Additionally, he claims his current low back 
disorder is secondary to his right calcaneus fracture 
residuals.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 12, 2004 including evidence of "a disease that began 
in or was made worse during military service" and evidence of 
"a relationship between your current disability and an injury, 
disease , or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004 letter along with a letter from the RO [issued subsequent 
to Board's September 2006 remand] dated June 18, 2007.  
Specifically, the veteran was advised in the May 2004 and June 
2007 VCAA letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letters informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  The May 2004 letter specifically 
indicated that records from C.J.L., D.O., had been requested.  
Included with the June 2007 letter were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that VA 
could obtain these records on his behalf.  

The June 2007 VCAA letter further emphasized: "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA cannot 
otherwise get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis as in original].  The veteran was also 
advised in both VCAA letters that a VA medical examination 
would be scheduled if necessary to make a decision on his 
claims. 

The May 2004 and June 2007 VCAA letters specifically requested 
of the veteran: "If there is any other evidence or information 
that you think will support your claim[s], please let us know.  
If you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify evidence 
other than what was specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA prior 
to the initial adjudication of his claims, which was by rating 
decision in August 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO. 

Crucially, after the veteran was provided with additional VCAA 
notice through the June 2007 VCAA letter, his representative 
submitted additional argument to the Board which did not 
indicate the existence of any outstanding evidence.  Moreover, 
it is clear that the veteran, who has been ably represented by 
his service organization in this case, was fully apprised of 
what is required of him and of VA.  Indeed, as noted in the 
Introduction, he submitted additional evidence with a signed 
waiver of initial RO consideration during his May 2006 Travel 
Board hearing.  Finally, the veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There has been a significant recent Court decision concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status [not 
at issue here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated May 11, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the May 2006 letter instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim was 
received; and when the evidence "shows a level of disability 
that supports a certain rating under the rating schedule or 
other applicable standards."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed fracture residuals 
of the right calcaneus and low back disorder.  In other words, 
any lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those of 
VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in substantiating 
them.  
In particular, the RO has obtained reports private treatment of 
the veteran.  Additionally, the veteran was afforded a VA 
medical examination in May 2007.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

The veteran's representative has recently requested that the 
veteran be afforded a new VA examination.  See the August 28, 
2007 Statement of Accredited Representative in Appealed Case.  
The representative offered the following in support of his 
request: "The examiner that is of record in this case has 
ruled in disfavor for the majority of the veterans that he has 
examined and a review of this examiner[']s history will reflect 
this contention.  We also contend that an examination with a 
different doctor will rule in favor of this veteran based on 
the evidence of record."  Id.  The Board has carefully 
reviewed the May 2007 examination report and can detect 
absolutely no hint of bias.  Nor is there any indication of 
personal animus against the veteran.  Accordingly, the Board 
finds this allegation of bias to be utterly without merit.  
Moreover, the veteran has been accorded ample opportunity to 
present competent medical nexus evidence in support of his 
claims.  If he was dissatisfied with the results of the May 
2007 VA examination, he was welcome to submit competent medical 
evidence to the contrary.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he testified before the undersigned 
at the RO in May 2006.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for residuals of a 
fracture of the right calcaneus.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The United States Court of Appeals for Veterans Claims has 
held, however, that this presumption attaches only where there 
has been an entrance examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991). In VAOPGCPREC 3-2003, VA's General 
Counsel noted that "[u]nder the language of [38 U.S.C. § 
1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 
38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. 
§ 1111 where the complained of condition was not noted on 
entrance into service).  This statute provides that a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2007).  Furthermore, 
temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered aggravation 
of the disease unless the underlying condition, as contrasted 
to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection for 
residuals of a fracture of the right calcaneus.  He contends 
that he "re-injured" his right heel during basic training, 
and that such constitutes an aggravation of a pre-existing 
right heel problem.  See the May 2006 hearing transcript, page 
7.  

In this case, the service medical records include a hospital 
report documenting a fracture of the right calcaneus in July 
1999, months prior to the veteran's entry into active service.  
Additionally, the veteran's right heel injury was documented in 
his pre-induction medical examination.  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that a right calcaneus fracture 
pre-existed the veteran's military service.  Accordingly, the 
statutory presumption of soundness is rebutted.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

The Board must next determine whether the veteran's pre-
existing right heel fracture underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also Sondel 
v. West, 13 Vet. App. 213 (1999).

There are two medical opinions of record that opine on this 
matter.  First is the opinion of the May 2007 VA examiner, who 
after taking the veteran's medical history and reviewing the 
claims folder opined that: "It is my opinion that the [right 
heel] condition is a residual effect of the fracture of the 
right calcaneus which was pre-existing before he entered into 
the service and it is neither due to nor aggravated by his stay 
in military service."  

In contrast to the May 2007 VA examiner's opinion is the April 
7, 2004 statement of C.J.L., D.O.  C.J.L. indicated the when he 
first treated the veteran for right heel pain in June 2001, 
"[the veteran] attributed his symptoms to the activities he 
had while in the military service.  He stated his pain had 
steadily become worse since his discharge from the military."  
He then went on to state that the "exacerbation of his pain in 
his right heel . . . . [is] attributable to his military 
service activities."

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the 
physician reaches. . . . As is true with any 
piece of evidence, the credibility and weight 
to be attached to these opinions [are] within 
the province of the adjudicator . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinion of 
the May 2007 VA examiner and than it does on the April 2004 
opinion of C.J.L.

Specifically, C.J.L. noted that the veteran's right heel pain 
was "secondary and attributable to his military services," 
but did not indicate how this was possible.  Furthermore, it is 
not apparent that he did review the veteran's claims folder in 
rendering his opinion, and he made no reference whatsoever to 
the July 1999 fracture of the right calcaneus prior to service.  
Crucially, he did not address aggravation whatsoever, let alone 
how the veteran's pre-existing right foot disability was 
"permanently worsened" during service.  This conclusory 
opinion of C.J.L. thus carries little weight of probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [In assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits].  

Instead, it appears that C.J.L. relied on the veteran's 
reported medical history in determining there was a 
relationship between the veteran's right heel problems and 
service.  The Court has held on a number of occasions that a 
medical opinion which is premised upon an unsubstantiated 
account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described]; see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"].

By contrast, the Board places great weight of probative value 
on the May 2007 VA medical opinion.  This opinion by A.Y., 
M.D., was undertaken with a review of the veteran's entire 
claims folder, to include the veteran's hearing testimony, 
service medical records and the opinion of C.J.L.  Based upon a 
review of those documents, Dr. Y. determined that the veteran's 
pre-existing right heel injury was not aggravated during his 
seven weeks of active service, which is congruent with the 
veteran's medical history.  Dr. Y.'s opinion, unlike the 
opinion of C.J.L., includes an underlying rationale for his 
conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"]. 

For these reasons, the Board finds that the weight of the 
medical evidence is against a finding that the veteran's pre-
existing right heel disability was aggravated in service.  

To the extent that the veteran himself contends that a medical 
relationship exists between his current right heel problems and 
his military service, his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim does not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, the Board finds that the presumption of 
aggravation has not been triggered, and the claim fails on that 
basis alone.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to service connection for residuals of a fracture 
of the right calcaneus.  The benefit sought on appeal is 
accordingly denied.
2.  Entitlement to service connection for a low back disorder, 
to include as secondary to a fracture of the right calcaneus.

Pertinent law and regulations

Service connection - in general

As noted above, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

With respect to the veteran's claim for direct service 
connection, it is undisputed that the veteran now has 
degenerative disc disease of the lumbar spine, which is 
evidenced by the May 2007 VA examination findings.  Hickson 
element (1) is therefore satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,
the Board will separately address in-service disease and in-
service injury.  

With respect to in-service disease, there is no medical 
evidence of arthritis in service.  Clinical evaluation of the 
spine during the veteran's pre-induction examination was 
normal.  Indeed, arthritis of the spine was not substantiated 
by X-ray until the May 2007 VA examination, over seven years 
after the veteran's separation from service.  [The Board notes 
in passing that C.L.J. indicated a diagnosis of "degenerative 
disc disease" of the lumbar spine in March 2000 and June 2001 
treatment records, but such was based on the veteran's reports 
of back pain and was not substantiated by X-ray findings.  In 
any event, the veteran would not be entitled to service 
connection based on the March 2000 record, as he did not serve 
the requisite 90 days on active duty to allow for presumptive 
service connection for a chronic disease.  See 38 C.F.R. 
§ 3.307(a) (2007).]  

With respect to in-service injury, the veteran testified that 
his low back was injured in February 2000, at the same time he 
"re-injured" his right heel.  See the May 2006 hearing 
transcript, page 15.  However, review of the service medical 
records are completely devoid of low back complaints.  Indeed, 
when the veteran first presented to C.J.L. in March 2000 and 
complained of back pain, he did not indicate such was due to an 
in-service injury despite doing so for his right heel.  In 
fact, it wasn't until the veteran initially filed his claim for 
benefits in May 2004 that he contended otherwise.  The Board 
thus places greater weight of probative value on the 
contemporaneous service department records, which are negative 
for an in-service back injury, than it does on the recent 
statements of the veteran.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative value 
than history as reported by the claimant]; see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility 
of the evidence].

For these reasons, the Board finds that Hickson element (2) has 
not been met, and the veteran's claim fails on a direct basis 
thereby.  

The Board notes in passing that in the absence of an in-service 
disease or injury, Hickson element (3), or medical nexus, is 
also not satisfied.  This was precisely the conclusion of the 
May 2007 VA examiner.  The Board acknowledges the April 2004 
opinion of C.J.L.; however, his opinion is not supported by the 
negative service medical records and lacks credibility for 
precisely the same reasons as detailed above for the right heel 
claim.

To the extent that the veteran himself contends that a medical 
relationship exists between his current back problems and his 
military service, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1), supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley, supra.

The veteran also seeks service connection for his lumbar spine 
disorder on a secondary basis.  However, in light of the fact 
that the veteran is not currently service-connected for any 
disability, Wallin element (2) is not satisfied and the claim 
accordingly fails.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to service connection for degenerative disc disease 
of the lumbar spine.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for residuals of a fracture 
of the right calcaneus is denied. 

Entitlement to service connection for degenerative disc disease 
of the lumbar spine is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


